DETAILED ACTION
Election
Applicants’ election, without traverse, of invention IV in their response of February 18, 2021 is acknowledged.  Applicants further elected the following species.
Filing of November 22, 2021:
The first protein is SEQ ID NO:  26 wherein amino acids 1-97 are FRB, amino acids 98-106 is a linker, and amino acids 107-465 are a kinase domain of an Mps 1 polypeptide. 
The second is SEQ ID NO:  25 wherein amino acids 1-440 are a phosphodomain of a Spc105/KNL1 protein, amino acids 441-461 is a linker, and amino acids 462-677 are two copies ofFkbpl2.

Filing of July 23, 2021:
Activating the spindle assembly checkpoint (SAC) prevents aneuploidies in the cell.
The SAC is activated within all cells of a cell culture. 
The process of : FKBP12 fused to KNLI phosphodomain and FRB fused to Mps1 are expressed in HeLa cells. Addition of rapamycin induces dimerization of the fusion proteins, thereby activating the SAC. 
Activating the SAC does not treat or prevent cancer in the cells.

The elected invention is directed to a method of activating the spindle assembly checkpoint (SAC) in HeLa cells comprising administering:
(a)	a first protein, as set forth by SEQ ID NO:  26 comprising the kinase domain of Mps1 polypeptide (residues 107-465; SEQ ID NO:  2) linked to the dimerization element FRB (residues 1-97); and
(b)	a second protein, as set forth by SEQ ID NO:  25 comprising the phosphodomain of a Spc105/KNL 1 protein (residues 1-440; 82-521 of SEQ ID NO:  5) linked to the dimerization element Fkbp12 (residues 462-677), 
wherein the kinase domain is capable of phosphorylating the phosphodomain, 
wherein dimerization of the first dimerization element and second dimerization element facilitates phosphorylation of the Spc105/KNL1 protein by the Mps1 polypeptide resulting in activation of the SAC, 
wherein dimerization is induced by rapamycin resulting in activating the SAC which prevents aneuploidies, and
wherein activating the SAC does not treat or prevent cancer in the HeLa cell.

The restriction requirement is deemed proper and is therefore made FINAL.  

Claim History

With the instant filing of November 22, 2021 no claims were cancelled, amended, or added. Claims 1-5, 7-8, and 17-20 are pending.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-5, 7-8, and 17-19, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is November 18, 2016, the filing date of 15/355,824, which disclosed the recited subject matter.  It is noted that US 62256971 does not disclose the sequences set forth by SEQ ID NO:  2, 5, or 8 herein.
AIA -First Inventor to File Status
Based on the effective filing date of is November 18, 2016 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 
Claims-Objections
Claim 17 is objected to for ‘a kinase domain of Mps1 polypeptide’ which should be corrected to ‘a kinase domain of an Mps1 polypeptide’.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-5, 7-8, and 17-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claims 1 and 17, the phrase “Spc105/KNL1 polypeptide” renders the claim indefinite.  It is unclear whether said phrase means (i) Spc105/KNL1 is a single polypeptide or (ii) Spc105 and KNL1 are different polypeptides.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) Spc105 and KNL1 are different polypeptides and the phrase should be recited as ‘Spc105 or KNL1 polypeptide‘ or ‘Spc105 polypeptide or KNL1 polypeptide’.
For claim 2, the phrase “sequence similarity” renders the claim indefinite.  The specification states the following (¶brdg p18-19).
‘A conservative amino acid substitution may encompass non-naturally occurring amino acid residues…The term "percent sequence similarity" refers to the degree (e.g., 50%, …99%, etc.) with which two polymer sequences … have similar polymer sequences. For example, similar amino acids are those that share the same biophysical characteristics and can be grouped into the families (see above).  …For example, if peptides A and B are both 20 amino acids in length and have identical amino acids at all but 1 position, then peptide A and peptide B have 95% sequence identity. If the amino acids at the non-identical position shared the same biophysical characteristics (e.g., both were acidic), then peptide A and peptide B would have 100% sequence similarity.’

Said statements do not provide a clear definition for the phrase ‘sequence similarity’ for the following reasons.  A. The term ‘similarity’ is a relative term which renders the claim indefinite.  B. The use of the term ‘similar’ in the above statements by the specification does not provide a definition, as said term is also a relative term. C. The above statements by the specification are only exemplary (i.e. ‘. For example, similar amino acids’). D. The metes and bounds of the phrase ‘the same biophysical characteristics’ is not defined by said statements. E. While the specification (p18 ¶2) provides examples of how ‘Naturally occurring residues may be 1, again, said discussion is only exemplary.  F. The specification (p8 ¶2) mentions ‘non-naturally occurring amino acid residues’ but does not define how such residues would be classified in terms of having ‘the same biophysical characteristics’.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that the phrase “sequence similarity” means comparison of sequences having only naturally occurring amino acids and that ‘the same biophysical characteristics’ means only those defined by the specification at page 18, lines 16-21 (see footnote below). 
For claim 17, the phrase “administering to the cell” renders the claim indefinite.  It is unclear whether said phrase means (i) exogenously administering the proteins per se to the cell, (ii) recombinantly expressing the proteins in the cell, or (iii) encompasses both (i) and (ii).  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase (iii) encompasses both (i) and (ii).  
Claim 1 is rendered indefinite for improper antecedent usage as follows.
For claim 1, the phrase “A method of claim 17” should be corrected to “The method of claim 17”.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.

Claim Rejections - Improper Markush Grouping

Claim 1, 4, 5, and 17 are rejected on the judicially-created basis that each encompasses an improper Markush grouping of alternatives.  
MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
Thus, a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property.

Thus, a Markush claim comprising members that do not share a core structure mainly responsible for the common function in the claimed invention are improper. In the instant case, Spc105 (SEQ ID NO:  8) and KNL1 (SEQ ID NO:  5) share no common, distinctive core structural element2.  Claims dependent from claim 1, 4, 5, and/or 17 are rejected for the same reason.
It is noted that the restriction/election requirement of November 19, 2020 stated:
“If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group. In addition, applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  


In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 2-5, 7-8, and 17-19 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for a method to activate SAC using HeLa cells comprising:
recombinantly expressing the kinase domain of the wild-type Mps1 consisting of SEQ ID NO:2 linked to FRB; and
recombinantly expressing the phosphodomain of the wild-type KNLI consisting of SEQ ID NO:5 linked to FKBP12,
wherein the kinase domain is capable of phosphorylating the phosphodomain, 
wherein dimerization of FRB and FKBP12 facilitates phosphorylation of the KNL1 polypeptide by the Mps 1 polypeptide
wherein dimerization is induced with rapamycin and results in SAC activation (Example 4).

However, the specification does not reasonably provide enablement for methods for activating a SAC using any cellular, tissue, organ, or subject system by administering to said system (a) any first polypeptide having any structure and having any kinase activity of any 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 7-8, 17-19 are so broad as to encompass any method for activating SAC using any cellular, tissue, organ, subject system by administering to said system (a) any first polypeptide having any structure and having any kinase activity of any naturally occurring Mps1 polypeptide linked to a first dimerization element and (b) any second polypeptide comprising any fragment of any Spc105 or KNL1 protein having any structure and having any motif that can be phosphorylated by any first protein wherein said administering is the proteins per se or recombinant expression
  Claims 2 and 3 are so broad as to encompass any such methods wherein the first polypeptide comprises a kinase domain having at least 70% identity with SEQ ID NO:  2 or a portion thereof. Claims 4 and 5 are so broad as to encompass any such methods wherein the 
The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of systems and methods of using as broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the amino acid sequences of SEQ ID NO: 2 and SEQ ID NO: 5.  
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 7-8, 17-19, which is so broad as to encompass all methods for activating SAC using any cellular, tissue, organ, subject system by administering to said system (a) any first polypeptide having any structure and having any kinase activity of any naturally occurring Mps1 polypeptide linked to a first dimerization element and (b) any second polypeptide having any structure and having any motif that can be phosphorylated by any said first protein wherein said administrating is the proteins per se or recombinant expression.  The specification does not support the broad scope of claims 2 and 3, which is so broad as to encompass all such methods wherein the first polypeptide comprises a 
	The specification does not support the broad scope of claims 2-5, 7-8, and 17-19 because the specification does not establish: (A) all proteins having any structure, or at least 70% identity to SEQ ID NO:  2, and having any kinase activity of any naturally occurring Mps1 polypeptide; (B) all proteins having any motif, or at least 70% identity to any fragment of SEQ ID NO:  8 or 5, and that can be phosphorylated by any such Mps1 protein; (C) regions of the proteins’ structures which may be modified without affecting the desired activities; (D) the general tolerance of the desire activities to structural modification and extent of such tolerance; (E) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; (F) any successful method administering the proteins per se; (G) any successful methods of activating a SAC in any tissue, organ, or subject; and (H) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of methods for activating a SAC using any first polypeptide having any structure, or an enormous number of amino acid modifications of the protein of SEQ ID NO: 2, and having any kinase activity of any naturally occurring Mps1 polypeptide and any second polypeptide having any structure, or an enormous number of amino acid modifications of the protein of SEQ ID NO: 8 or 5, and having any motif that can be phosphorylated by any said Mps1, said method in any cell, tissue, organ, or subject.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of 
Written Description
Claims 2-5, 7-8, and 17-19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any method for activating SAC using any cellular, tissue, organ, or subject system by administering to said system (a) any first polypeptide having any structure ( or at least 70% identity to SEQ ID NO:  2 or a portion thereon) and having any kinase activity of any naturally occurring Mps1 polypeptide linked to a first dimerization element and (b) any second polypeptide comprising any fragment of any Spc105 or KNL1 protein having any structure (or at least 70% identity to SEQ ID NO:  8 or 5 or a portion thereof) and having any motif that can be phosphorylated by any said Mps1 protein wherein said administering is the proteins per se or recombinant expression.
Only a single example of the elected invention (example 4; using SEQ ID NO:  2 and 5 in HeLa cells) is described in such a way as to convey to the skilled artisan that the inventors, at the time the application was filed, had possession.  No other specific systems are disclosed. The specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of comprising a kinase having any activity of any Mps1 protein and any substrate thereof that can be used for activating a SAC in any cell, tissue, organ, or subject.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 

Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ‘Naturally occurring residues may be divided into classes based on common side chain properties, for example: hydrophobic: norleucine, Met, Ala, Val, Leu, and Ile; neutral hydrophilic: Cys, Ser, Thr, Asn, and Gln; acidic: Asp and Glu; basic: His, Lys, and Arg; residues that influence chain orientation: Gly and Pro; and aromatic: Trp, Tyr, and Phe. Non-conservative substitutions may involve the exchange of a member of one of these classes for a member from another class; whereas conservative substitutions may involve the exchange of a member of one of these classes for another member of that same class.’
        
        2 It is acknowledged that the specification asserts that Knl1 is the human protein and Spc105 is the analogous yeast protein (specification p15).  However, SEQ ID NO:  5 and 8 have no homology.  It is requested that applicants clarify the relationship between SEQ ID NO:  5 and 8.